DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  	Such claim limitations are: an adjustment module, a leak module, and an end of life module.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 9-12, 14, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yokozeki (WO 2019/171483, see attached English translation).
As to claim 1, Yokozeki discloses a refrigerant measurement adjustment system comprising:
a refrigerant sensor 30 for a building 200 and configured to measure an amount of refrigerant in air outside of a refrigeration system 1 of the building 200; and
an adjustment module 114 configured to adjust the amount of refrigerant measured based on a change in measurements of the refrigerant sensor over time (page 4, lines 1-38). 
As to claim 2, Yokozeki discloses a leak module 115-116 configured to indicate whether a refrigerant leak is present based on the adjusted measurement.
As to claims 9-12, Yokozeki discloses adjusting the sensed amount based on a measurement of the amount of refrigerant, and therefor is considered to make said adjustment under any of the recited circumstances (operation in a heating mode, after a pumpout, when transitioning to a heating mode, when a blower has been on, etc.)
As to claim 14, Yokozeki discloses adding the adjustment amount (page 4, line 19).
	As to claim 20, if a prior art device, in its normal and usual operation, would nec-essarily perform the method claimed then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method it can be assumed the device will inherently perform the claimed process. Thus the method as claimed would necessarily result from the normal operation of the apparatus of Yokozeki.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 7-8, 13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yokozeki as applied above, and further in view of Tachibana (US 5,511,006).
As to claims 3-4 and 7-8, Yokozeki does not explicitly teach determining the adjustment based on changes in air temperature and humidity. However, Tachibana teaches correcting an air quality sensor measurement using detected changes in temperature and humidity (col. 3, lines 35-60). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Yokozeki to include a correction factor based on changes in air temperature and humidity as claimed and taught by Tachibana in order to provide a more accurate determination of a refrigerant leakage. 
As to claims 13 and 16, Yokozeki, as modified teaches first and second adjustments as claimed, the first adjustment being based on temperature or humidity (Tachibana, col. 3, lines 35-60) and the second adjustment being based on the change in the amount of refrigerant measured by the sensor 30 over time (Yokozeki, page 4, lines 1-38).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Yokozeki as applied above, and further in view of JP S62-70747 (hereinafter referred to as ‘747, see attached English translation).
	As to claims 5-6, Yokozeki does not explicitly teach determining the adjustment based on changes in air pressure. However, ‘747 teaches improving leakage detection accuracy by correcting the measurement of a gas leakage detector based on measured variations in atmospheric pressure (see “CONSTITUTION” portion at page 1 of the reference). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Yokozeki to include determining the adjustment based on changes in air pressure as claimed and taught by ‘747 in order to increase the accuracy of the leak detection. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Yokozeki as applied above.
	As to claim 15, Yokozeki does not explicitly teach a multiplied correction factor as claimed. However it would have been an obvious design choice to modify the reference by having the adjustment be multiplied by the measured amount since applicant has not disclosed that having a particular mathematical operation for applying a correction solves any stated problem or provides any unexpected result, and it appears that the method would perform equally well with any type of mathematical correction factor.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Yokozeki in view of each of the references as cited above, and further in view of Shi (US 2019/0323917).
	As to claim 17, Yokozeki, as modified and discussed in the rejections above, teaches most of the limitations of the claim, but does not explicitly include the mode of operation or the operating status of a blower in the adjustment. However, Shi teaches utilizing particular leakage indication parameters in regards to whether or not the system is operated in a heating or cooling mode, and also teaches that an accurate leakage detection is performed after the system has been on for a certain period of time (paragraphs 35, 44, 49, and 53). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Yokozeki to operate as claimed and taught by Shi by including the mode of operation and the operating status of a blower in the adjustment so as to improve the accuracy of the leakage detection.

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yokozeki in view of each of the references as cited above, and further in view of Garcia (US 2014/0188402).
	As to claims 18-19, Yokozeki teaches the adjustment being based on the change in measurements of the refrigerant sensor over time (page 4, lines 1-38), but does not explicitly teach an end of life module as claimed. However, Garcia teaches an end of life module 750 which indicates a sensor is at an end of life based on a magnitude of measurement changes and also based on a magnitude of change increasing for a number of consecutive instances (paragraph 234). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Yokozeki to include an end of life module as claimed and taught by Garcia because it would allow for the user to make a timely replacement of a faulty refrigerant leak sensor. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BRADFORD whose telephone number is (571)270-5199. The examiner can normally be reached Monday-Friday 8:00 - 4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN BRADFORD/           Primary Examiner, Art Unit 3763